Citation Nr: 9917929	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1974 to February 1994.

In September 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for a low back 
condition.  At the same time, the RO denied various other 
claims for service connection and granted service connection 
and assigned ratings for three others.  The veteran timely 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board), but only with regard to the claim concerning his low 
back.  Therefore, this is the sole issue before the Board.  
See 38 C.F.R. § 20.200 (1998).


REMAND

The veteran received treatment for complaints of pain and 
discomfort in his low back on various occasions during the 20 
years that he was on active duty.  His initial complaint of 
low back pain (LBP) while in service occurred in 
January 1978, and the diagnosis was an "unresolved" low 
back strain.  During a follow-up consultation in 
February 1978, the examiner noted a history of LBP secondary 
to the veteran's military occupational specialty (MOS) and 
diagnosed chronic "resolving" LBP.  The report of an April 
1978 examination in service takes note of the prior treatment 
for LBP with hematuria (blood in the urine), but the veteran 
indicated that his symptoms had "resolved," and that he was 
"in good health and not taking and medications or drugs."  
During the objective clinical portion of the evaluation, the 
examiner did not detect anything concerning these conditions 
and concluded that the veteran's LBP and hematuria were not 
considered disabling (NCD).

In October 1979, the veteran experienced a recurrence of LBP, 
which he reported usually was associated with hematuria.  The 
examining physician indicated that the veteran possibly had a 
urinary tract infection.  In May 1980, the veteran had a 
small mole excised from his low back.  A follow-up 
examination in June 1980 indicates that the area of the 
excision was "healing well."  In July 1980, the veteran was 
examined and had no complaints of back pain, nor were there 
any clinical findings of problems concerning the back.  A 
June 1981 examination was similarly unremarkable for back 
complaints or back related clinical findings.

In September 1981, the veteran experienced another recurrence 
of LBP.  The examiner indicated that there was no history of 
a prior back injury and diagnosed "abdominal" pain, 
apparently as a result of other treatment that the veteran 
had received during that month for complaints of pain and 
discomfort in his right flank area.  His doctors also 
indicated, however, that his pain was possibly secondary to 
iliopsoas (a compound muscle strain) or some other type of 
muscle strain and recommended that another possibility, a 
ureteral stone, be ruled out.  Later that month, the doctors 
indicated that the veteran might have myositis.

The veteran underwent periodic physical examinations in March 
1984, February 1985, and March 1990, all of which were 
unremarkable; he had no complaints of back pain, and there 
were no relevant clinical findings.

In June 1991, the veteran was seen for complaints of "back 
pain" secondary to heavy lifting, but the records concerning 
his treatment show that his pain was actually referable to 
his left shoulder and to the cervical segment of his spine, 
as opposed to his low back (i.e., the lumbosacral segment).  
The examiner diagnosed paravertebral muscle strain.  In 
September 1991, the veteran had further complaints of "back 
pain" secondary to the June 1991 incident of heavy lifting.  
Again though, his complaints of pain centered around the 
upper and middle areas of his back, and not specifically his 
low back area.  The diagnosis was muscle strain of the left 
upper portion of the back.

In November 1991, the veteran continued to complain of 
recurrent "back pain" in the upper back and shoulder area.  
However, he began to report that his pain was no longer 
limited to these areas, but rather, radiated down into his 
low back.  Two diagnoses were made:  1) left-sided headaches 
of undetermined etiology, possibly muscular or vascular in 
origin, and 2) muscle pain of the left shoulder and neck.  
A follow-up examination for additional complaints of pain in 
December 1991 included a neurological referral for 
electromyograph (EMG) and nerve conduction (NC) studies in 
Bethesda, Maryland.  Those tests revealed no clear evidence 
of cervical radiculopathy.

In January 1992, additional neurological workup was performed 
for complaints of pain in the veteran's left shoulder and 
cervical area.  He again reported that his pain was not 
limited to his left shoulder and cervical area, but radiated 
down into his low back.  A magnetic resonance imaging (MRI) 
study showed no evidence of a fracture.  The doctors believed 
that the veteran's increasing pain was being caused by either 
a herniated disc or degenerative joint disease (DJD) of his 
spine.  An additional review of x-rays led to the conclusion 
that his pain was most likely being caused by DJD or muscle 
spasms.  In February 1992, additional clinical workup, 
including EMG and nerve conduction studies, was conducted, 
and they were within normal limits and disclosed no 
electrophysiologic evidence of suprascapular (left shoulder) 
nerve involvement.

The report of the veteran's May 1993 service retirement 
examination notes a history of "back pain with associated 
headaches (possibly vascular/muscular etiology)."  The 
actual clinical portion of the examination was entirely 
unremarkable.  The veteran retired from the military in 
February 1994.

In June 1997, the veteran filed a claim for service 
connection for "back pain."  He underwent a VA examination 
in August 1997 in connection with his claim, during which 
time he reported his history of back pain in service and the 
diagnosis of low back (lumbosacral) strain.  He also reported 
that he had been experiencing periodic recurrences of pain 
since the onset of it in service.  The examining physician 
noted that the veteran's back was clinically unremarkable at 
the time of the evaluation, noting there was no evidence of 
deformity, spasm, limitation of motion or tenderness.  
However, the examiner did diagnose acute lumbosacral strain, 
and he indicated that, in the case of the veteran, it was a 
"recurring" condition.

The report of the August 1997 VA examination does not contain 
a medical opinion as to the probability that the veteran's 
current low back pathology is related to the documented low 
back, shoulder and neck pathology noted in service.  However, 
the Board finds that a medical opinion on the etiology of the 
current lumbosacral strain would be helpful in resolving this 
appeal.  See Hampton v. Gober, 10 Vet. App. 481, 483 (1997); 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Goss v. Brown, 9 Vet. App. 109, 
114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  If possible, the RO should have the 
physician who examined the veteran in 
August 1997 submit an addendum to the 
report of his evaluation giving an 
opinion as to whether "it is at least as 
likely as not" that the veteran's 
current lumbosacral strain is 
etiologically related to his service in 
the military, to include any trauma that 
he may have sustained therein.  This 
opinion must discuss whether there is a 
relationship, not only between the 
current lumbosacral strain and the low 
back pathology noted in service, but also 
whether there is a relationship between 
the current lumbosacral strain and the 
neck (cervical) and left shoulder 
pathology noted in service.  It is 
imperative that the physician 
refamiliarize himself with the evidence 
in the claims folder, including a 
complete copy of this REMAND, prior to 
submitting the addendum to his earlier 
report.  His addendum report must be 
typewritten and reflect consideration 
of the veteran's pertinent medical 
history.

All necessary tests to make these 
determinations must be completed and the 
findings reported in detail.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, and should, 
where necessary, cite to 
specific evidence in the record.

In the event it is not possible for the 
physician who examined the veteran in 
August 1997 to submit an addendum to the 
report of his evaluation, then the RO 
should have the veteran undergo a VA 
orthopedic examination to obtain an 
opinion concerning the questions posed 
above.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a low back 
condition. The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
must be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto, before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


